Citation Nr: 1214513	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-30 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1959 to September 1963 and from April 1965 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a major depressive disorder with anxiety. 

In March 2010, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and providing the Veteran with a VA examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that he currently suffers from an acquired psychiatric disorder incurred in service.  Specifically, he contends that he started having problems with depression and anxiety following a motor vehicle accident that occurred while he was serving in Spain in May 1968.  

In September 2010, the Veteran was provided with a VA examination pursuant to the Board's March 2010 Remand order.  However, this examination report is inadequate as the examiner failed to clearly state whether all diagnosed psychiatric disorders pre-existed service and did not address the issue of whether the Veteran's diagnosed psychiatric disorders were aggravated during either of his periods of active military service.  Therefore, a supplemental VA examination report should be obtained, as the opinion rendered in November 2010 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In response to a request for the Veteran's records, in April 2011 the Miami VA Medical Center (VAMC) responded that the Veteran's records are archived and unable to be located at this time.  It was noted that if his records were located in the future, they would be provided as soon as possible.  Additional efforts should be made to obtain these records on remand, as this response from the VAMC does not indicate that the records do not exist or that further efforts to obtain them would be futile.  Specifically, the VAMC did not say that the records do not exist or that it did not have them.  Instead, this response appears to indicate that the records do exist and are archived.

Finally, an effort should also be made to obtain any additional VA treatment records for the Veteran showing treatment for an acquired psychiatric disorder or residuals of a traumatic brain injury, dated since October 2007.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to an acquired psychiatric disorder, from the VA Medical Center in Orlando, Florida, dated since October 2007.

2.  Make arrangements to obtain the Veteran's treatment records for a psychiatric disorder from the Miami VA treatment facility, dated from July 1970 to present, to include all archived records.  If these records do not exist or the custodian does not have them, this must be clearly indicated.  Please document all actions taken to obtain these records.  

3.  Thereafter, the Board requests that an addendum to the September 2010 VA examination report be obtained from the same examiner who conducted the September 2010 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide the following opinions:

Major Depressive Disorder

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's major depressive disorder had its clinical onset during active service from September 1959 to September 1963 or from April 1965 to July 1970, or is related to any in-service disease, event, or injury, to include a motor vehicle accident and/or head trauma that occurred in Spain in May 1968?  

(b) If the answer to (a) is negative, did the Veteran's major depressive disorder undebatably pre-exist his entry into active duty?  

(c) If the Veteran's major depressive disorder undebatably pre-existed his entry into active duty, was it aggravated during service, i.e., did it undergo a permanent increase severity?  State whether this finding is undebatable.

(d) If the Veteran's major depressive disorder was aggravated by service, was the increase in severity due to the natural progression of the disorder, or was the increase beyond the natural progression of the disorder?

Anxiety Disorder

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder had its clinical onset during active service from September 1959 to September 1963 or from April 1965 to July 1970, or is related to any in-service disease, event, or injury, to include a motor vehicle accident and/or head trauma that occurred in Spain in May 1968?  

(b) If the answer to (a) is negative, did the Veteran's anxiety disorder undebatably pre-exist his entry into active duty?  

(c) If the Veteran's anxiety disorder undebatably pre-existed his entry into active duty, was it aggravated during service, i.e., did it undergo a permanent increase severity?  State whether this finding is undebatable.

(d) If the anxiety disorder was aggravated by service, was the increase in severity due to the natural progression of the disorder, or was the increase beyond the natural progression of the disorder?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


